Citation Nr: 0104742	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, currently characterized as posttraumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel



INTRODUCTION

The evidence of record indicates that the veteran had active 
military service from May 1967 to May 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD and denied reopening the 
claim of entitlement to service connection for hepatitis.  

The Board will defer consideration of the issue of 
entitlement to service connection for a psychiatric 
disability, currently characterized as PTSD, until completion 
of the development requested in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hepatitis in November 1975 and notified the veteran of that 
decision by letter; he did not appeal.  

2.  The RO constructively denied reopening the claim of 
entitlement to service connection for hepatitis in April 1976 
and notified the veteran of that decision by letter; he did 
not appeal.  

3.  Evidence received since the April 1976 rating decision 
shows that the veteran tested positive for hepatitis C in 
August 1999.  


CONCLUSIONS OF LAW

1.  The November 1975 decision that denied service connection 
for hepatitis is final.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2000).

2.  The April 1976 decision that constructively denied 
reopening the claim of entitlement to service connection for 
hepatitis is final.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(2000).  

3.  The evidence received since the April 1976 decision is 
new and material evidence; the claim of entitlement to 
service connection for hepatitis is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for hepatitis in November 
1975 and constructively denied reopening the claim for 
service connection in April 1976.  The veteran did not 
appeal.  The veteran filed an application to reopen the claim 
in November 1998.  

At the time of the April 1976 decision, the RO considered the 
evidence, which included service department records, service 
medical records, and a March 1975 VA examination report.  
Form DD 214 shows that the veteran's active duty included 
about 1 years and 6 months of overseas service and that he 
earned a National Defense Service Medal, Vietnam Campaign 
Medal, Vietnam Service Medal, Good Conduct Medal, and Combat 
Infantryman's Badge.  Service medical records show that the 
veteran's health was normal at the February 1968, January 
1971, and April 1974 examinations except for leg cramps, 
coughing, scars and shortness of breath that existed prior to 
service, and childhood Bright Disease, which had no sequelae.  
Although the veteran denied a history of jaundice in May 
1967, February 1968, and January 1971, a December 1968 
assessment included possible hepatomegaly, or liver 
enlargement, with a tender liver edge.  At the March 1975 VA 
examination, the diagnosis was a history of hepatitis with no 
residuals found on clinical examination at this time.  

The RO considered this evidence and constructively denied 
reopening the claim of entitlement to service connection in 
April 1976.  This decision became final because the RO 
notified the veteran of the decision by letter, and a notice 
of disagreement was not filed within the prescribed period.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In November 
1998, over 20 years later, the veteran filed an application 
to reopen the claim.  An April 1999 decision denied reopening 
the claim, and the veteran timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new and material evidence submitted since April 1976 
includes additional service department records, lay 
statements, and an August 1999 private laboratory report.  
The service department records are material to show that the 
veteran worked as an equipment storage specialist while he 
served in the Tet CounterOffensive of 1969 and Phases IV-VII 
of the Vietnam CounterOffensives.  The veteran's April 1999 
to November 1999 lay statements are material because they 
assert that he was in combat and indicate that he receives 
all of his current medical care in the prison where he is 
incarcerated.  The August 1999 private laboratory report is 
material because it shows that the veteran recently tested 
positive for the hepatitis C antibody.  A valid claim 
requires proof of a present disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
veteran in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  In this case, the VA has a duty to assist the 
veteran in obtaining additional service department and 
service medical records and a VA examination and medical 
opinion.  Therefore, the Board will defer consideration of 
the issue of entitlement to service connection for hepatitis 
until completion of the development requested in the REMAND 
portion of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which constructively denied 
reopening the claim, the veteran has not been prejudiced by 
the decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This case must be remanded because the VA has a duty to 
assist the veteran in obtaining all of his service medical 
records and service department records and verification of 
alleged in-service stressors.  A single Form DD 214 shows 
active duty from May 1971 to May 1974, with at least 3 years 
and 10 months of prior active duty during an unspecified 
period.  The veteran also alleges that he served on three 
periods of active duty and that the RO failed to request or 
obtain medical records regarding hepatitis treatment during 
his third period of active duty from Letterman Army Hospital 
in San Francisco, California.  The veteran's April 1999 and 
July 1999 statements allege in-service stressors of fear 
during enemy attacks,  deaths of platoon members killed by 
friendly fire, and the death of his close service friend,  
[redacted].  The VA must make reasonable efforts to associate all 
of the veteran's service department and service medical 
records with the claims folder or to confirm that the records 
are unavailable.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); Jolly v. Derwinski, 1 Vet. App. 37 (1990).  Whenever 
the Secretary attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

This case must be remanded because the VA has a duty to 
assist the veteran in obtaining additional medical records.  
The veteran's November 1999 statement alleges that he is in 
prison but the record does not show that his prison medical 
records were requested or obtained.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Full compliance with the duty to assist includes 
VA's assistance in obtaining relevant records from physicians 
when the veteran has provided concrete data as to time, place 
and identity.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

The VA also has a duty to assist the veteran in obtaining VA 
psychiatric and hepatology examinations and medical opinions.  
The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should attempt to verify the 
veteran's periods of military service and 
make reasonable efforts to secure all of 
his service department and service 
medical records and to verify his alleged 
in-service stressors through official 
channels.  The RO should obtain or 
confirm as unavailable the veteran's 
medical records of hepatitis treatment 
from Letterman Army Hospital in San 
Francisco, California.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hepatitis and psychiatric 
disorders since service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, including the veteran's 
prison, which records have not previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

3.  The veteran should be afforded VA 
hepatology and psychiatric examinations.  
Any further indicated special studies 
should be conducted.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The hepatology examiner should then offer 
a medical opinion as to: a) the medical 
classification of the veteran's 
hepatitis, if any, and the data required 
for medical classification; b) whether it 
is as likely as not that hepatitis is 
related to December 1968 hepatomegaly or 
any other in-service event; and c) 
whether it is as likely as not that 
hepatitis preexisted service and was 
aggravated in active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

The psychiatric examiner should then 
offer a medical opinion as to: a) the 
medical classification of the veteran's 
psychiatric condition, if any, and the 
data required for medical classification; 
b) whether it is as likely as not that a 
psychiatric disability is related to his 
alleged in-service stressors, October 
1968 and November 1968 organic psychosis 
secondary to hyponatremia, his wife's 
December 1970 miscarriage, or any other 
in-service event; and c) whether it is as 
likely as not that a psychiatric 
disability preexisted service and was 
aggravated in active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a psychiatric 
disability and hepatitis based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

